DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 7, 9, 10 and 11 (and by dependency claims 3-6 and 8) are objected to because of the following informalities:  “using a trained depth tensor train network model to perform behavior detection” where “train” appears to be a verb, should likely instead be written “using a trained depth tensor trained network model to perform behavior detection” or simply “using a trained depth tensor .  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with claim 10 and “the storage module is configured to synchronously store” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim limitations “a capturing module, a recognition module connected with the capturing module, and a prompting module connected with the recognition module; wherein, the capturing module is configured to capture… the recognition module is configured to analyze… a behavior detection unit is configured to use a trained depth tensor train network model to perform behavior detection… the prompting module is configured to inform” and “the storage module is configured to synchronously store” in claims 10 and 11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The publication of the specification (US 20200175264 A1) provides the following descriptions: “The capturing module is as shown in FIG. 9.  Capturing objects of the image capturing module are upper body images of all students in a class.  A capturing method comprises: mounting image capturing devices at left, middle, and right top ends of a wall in the front of a classroom respectively, adjusting photographing angles to prevent blocking and combine several visual angles, setting a time interval of each photographing of the image capturing devices, processing captured images into sizes required by the recognition module and transmitting the images to the recognition module, thereby providing data for performing class behavior recognition” ([0137]), thereby the capturing module is probably implemented in a camera, however a camera is not specified. “The recognition module is configured to analyze the classroom image, and determine students with abnormal behaviors in the classroom image; it specifically includes the following unit: a behavior detection unit configured to use a trained depth tensor train network model to perform behavior detection for students in the classroom image” ([0138]-[0139]) and “Preferably, the teaching assistance system is further provided with a storage module connected with the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darnell et al. (US 20180300830 A1) in view of Chen et al. (“Construction worker's awkward posture recognition through supervised motion tensor decomposition”, May 2017).

Regarding claims 1 and 10, Darnell et al. disclose a teaching assistance method, comprising the following steps; and teaching assistance system, which is provided with a capturing module, a recognition module connected with the capturing module, and a prompting module 
connected with the recognition module configured to: s1, by a capturing module, capturing a classroom image in the scene in real time, and transmitting the classroom image to a recognition module (provides classroom monitoring and/or management processes that use visual analytics to continuously assess classroom artifacts and events, pass these analyzed results to a cognitive processing unit, [0037], classroom, visual analytics and a cognitive dashboard as the key technology on a real-time basis, analyzing multimedia artifacts e.g. classroom images, video, etc. captured using low-cost devices, which are used to compute the "classroom index" of a classroom, [0038], detect and report classroom environments and to identify students using low or high-resolution video, [0099]); s2, by the recognition module, analyzing the classroom image, and determining students with abnormal behaviors in the classroom image (Thus, the present invention tracks and analyzes classroom artifacts e.g., chairs, windows, doors, noise, attendance, student behavior, etc., [0040], a face affect analyzer 614 is still able to determine from images from the side, etc. if the person is alert, happy, looking around, etc., [0052], “Based on the identity of the person in the video (from identification assignment 608), the movement of the person in the video (from body language analyzer 610), and the facial expressions of the person in the video (from face affect analyzer 614) as combined by combinatorial logic 616, a cognitive agent 622 is able to determine the emotional state of the person (e.g., alert, distracted, inattentive, anxious, etc.) using the process shown in FIG. 7”, [0055], identify a presence of and activities by animate objects, [0067]); s3, by a prompting module, informing a teacher with a recognition result of the recognition module (notify teachers and relevant authorities of issues with interactions, 

Darnell et al. do not disclose trained depth tensor train network model.

Chen et al. teach using a trained depth tensor train network model to perform behavior detection (“efficient motion tensor decomposition approach to compress and reorganize the motion data, together with a multi-classification algorithm, the proposed approach is able to efficiently and accurately differentiate various postures”, abstract, 2D or 3D sparse tensors and employs machine learning algorithms to classify different postures based on singular values of ∈ R I1xI2xI3. I1 and I2 are the number of rows and columns of an aggregated transformational
matrix U. I3 is the number of frames or the size of the time window we intend to use for tensor construction, part 3.2, defined some standard posture classes to train the SVM model, part 3.4, The 3D motion tensor in the table forms a small time window (25 frames) and captures the transitional movements between postures, part 4.1, Given one activity is collection of a series of postures, constructing 3D tensors can be used to classify activities with multiple “postures”. In addition, 3D tensors are also suitable for data fusion to integrate 2D motion tensors with additional sensor data sources part 4.1 all tensors are 3D matrices composed of 2D joint motion
matrices and 1D time series, to implement SVM training part 4.3, 
    PNG
    media_image1.png
    275
    477
    media_image1.png
    Greyscale
, trained models were used to 
    PNG
    media_image2.png
    553
    695
    media_image2.png
    Greyscale
).

Darnell et al. and Chen et al. are in the same art of behavior detection (Darnell et al., [0031]; Chen et al., abstract). The combination of Chen et al. with Darnell et al. allows for the training of a 3D tensor model to recognize these behaviors. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the tensor of Chen et al. with the recognition system of Darnell et al. as this was known at the time of filing, the combination would have predictable results, and as Chen et al. indicate “the proposed approach is able to efficiently and accurately differentiate various postures” (abstract) and “Modeling motion data as tensors could potentially have the following three benefits to resolve the challenge: (1) Tensor representation does not require a conversion of body joints from different local coordinate systems to 3D skeletons in a global coordinate system,” (part 2.4), indicating this will allow for more accurate behavior detection when combined with the student detection system of Darnell et al.

Regarding claim 2, Darnell et al. and Chen et al. disclose the teaching assistance method according to claim 1. Darnell et al. and Chen et al. further indicate the step s2 further includes 

Regarding claim 5, Darnell et al. and Chen et al. disclose the teaching assistance method according to claim 1. Darnell et al. further disclose s4, by a storage module, synchronously storing the recognition result (the presently presented system monitors and records classroom video and audio, [0039], videos analyzed in real time, information from a longitudinal database 307 is sent to a cognitive processing agent, [0047], notifications are stored in a system database 715 for future use, [0057], tag the individual and follow their movements throughout a recording period, [0092], While the system is being used, classroom video is constantly being recorded and submitted to the cognitive system for recommendations, [0094], while selecting which situations to be notified of, they will be able to choose from three actions: log, notify immediately, notify end of day, [0096]) [real time = synchronously].

Regarding claim 7, Darnell et al. and Chen et al. disclose the teaching assistance method according to claim 1. Chen et al. further teach, before the step s1, the method further comprises the following steps: q1, establishing a data set; q2, training the depth tensor train network model (defined some standard posture classes to train the SVM model and to let the 
 
Regarding claim 8, Darnell et al. and Chen et al. disclose the teaching assistance method according to claim 7. Darnell et al. and Chen et al. further teach, the step q 1 includes the following steps: q11, by the capturing module, photographing class images for a long time in the classroom and storing the class images; q12, selecting a student image existing abnormality to label (Darnell et al., Some of these interactions are labeled, as in the pervasive affect of the scene (e.g., everyone was calmly listening), and the affect of outstanding individuals (e.g., Simon was frustrated and showed it by vigorously shaking his head).  After being trained, the cognitive system applies scene understanding to the classroom videos passed to it, [0094], while selecting which situations to be notified of, they will be able to choose from three actions: log, notify immediately, notify end of day, [0096]; Chen et al., assigned postures labels serve as the ground truth for the validation test. The SVM models are trained by seven postures data sets and then the trained models were used to predict the posture at different timeframes with the data collected for Activity 1 and Activity 2, part 4.4).
 
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darnell et al. (US 20180300830 A1) and Chen et al. (“Construction worker's awkward posture .

Regarding claim 3, Darnell et al. and Chen et al. disclose the teaching assistance method according to claim 2. Darnell et al. further indicate the step s22 specifically includes the following steps: s221, by a human face detection sub-unit, recognizing human face regions of the students in the classroom image captured by the capturing module; s222, by a convolutional neural network classifier, performing facial expression recognition for detected human regions (If it is a student based on face identification 309, then information from a longitudinal database 307 is sent to a cognitive processing agent, [0047], At the same time, the video images of the objects 602 are sent to a face detector 612 (assuming that the animate object detected in FIG. 4 is a human).  If the face detector determines that the video image of the animate object captures the front of a person's face (decision block 618), then facial recognition software is used by a face recognizer 620 to identify which person is in the video.  However, even if the image is not face-on enough to identify the person in the video, a face affect analyzer 614 is still able to determine (from images from the side, etc.) if the person is alert, happy, looking around, etc., [0052], if the system is able to recognize the person's face (using face recognizer 620) and generate a stick figure of the person (using skeleton generator 604), then the system will have enough information to identify the person and issue that person an identification assignment 608, [0053]; neural network that has been trained to recognize the objects represented by the models, [0091]). While it would be obvious the neural network is likely a CNN, another reference is added to further teach this feature.



Darnell et al. and Tusch et al. are in the same art of face detection (Darnell et al., [0047]; Tusch et al., [0026]). The combination of Tusch et al. with Darnell et al. and Chen et al. allows for the use of a CNN and cropped region. It would have been obvious at the time of filing to one of ordinary skill in the art to use the CNN of Tusch et al. in place of the neural network of Darnell et al. as this was known at the time of filing, the combination would have predictable results, as CNNs are the most common type of neural network to use, and as Tusch et al. 
 
Regarding claim 11, Darnell et al. and Chen et al. disclose the teaching assistance method according to claim 10. Darnell et al. further teach the teaching assistance system is further provided with a storage module connected with the recognition module; the storage module is configured to synchronously store the recognition result and perform edit and analysis (update the cognitive dashboard in real-time and notify relevant users, [0038] the presently presented system monitors and records classroom video and audio, [0039], videos analyzed in real time, information from a longitudinal database 307 is sent to a cognitive processing agent, [0047], preference records 705 are then used to sort on importance 711 whether or not and/or when a corrective action needs to be taken, [0056], notifications are stored in a system database 715 for future use, [0057], Detecting and analyzing classroom resources includes a focus on object filtering, identification, and matching against benchmark artifacts, [0089], tag the individual and follow their movements throughout a recording period, [0092], While the system is being used, classroom video is constantly being recorded and submitted to the cognitive system for recommendations, [0094], while selecting which situations to be notified of, they will be able to choose from three actions: log, notify immediately, notify end of day, [0096]) [terms update/ 

Tusch et al. teach the recognition module further includes: a facial expression recognition unit configured to use the trained depth tensor train network model to perform facial expression recognition for students in the classroom image; wherein the facial expression recognition unit includes a human face detection sub-unit and a convolutional neural network classifier (engines can identify the parts of an image corresponding to each person's face (`facial extraction`) and 

Darnell et al. and Tusch et al. are in the same art of face detection (Darnell et al., [0047]; Tusch et al., [0026]). The combination of Tusch et al. with Darnell et al. and Chen et al. allows for the use of a CNN and cropped region. It would have been obvious at the time of filing to one of ordinary skill in the art to use the CNN of Tusch et al. in place of the neural network of Darnell et al. as this was known at the time of filing, the combination would have predictable results, as CNNs are the most common type of neural network to use, and as Tusch et al. indicate, “But the implementation we describe above, by distributing the facial extraction and also `best face` identification to hardware in the cameras themselves, and sending only the small facial crops to the cloud-based analytics system, overcomes these problems and enables a fully scalable yet very high performance identification and authentication system” ([0027]) and .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darnell et al. (US 20180300830 A1) and Chen et al. (“Construction worker's awkward posture recognition through supervised motion tensor decomposition”, May 2017) as applied to claim 2 above, further in view of Kvaal et al. (US 20160359941 A1).

Regarding claim 4, Darnell et al. and Chen et al. disclose the teaching assistance method according to claim 1. Darnell et al. and Chen et al. further imply step s1 includes the following steps: s11, by the recognition module, respectively mounting image capturing devices in left, middle, and right regions in the front of a classroom; s12, by the image recognition module, taking upper body images of all students in a class as capturing targets (Darnell et al., a classroom 200 is being monitored by a camera 202, which along with sensor(s) 253, [0041], After initiator block 1001, one or more processors (e.g., within monitoring computer 201 shown in FIG. 2) monitor inanimate classroom resources (e.g., broken window 206, broken desk 214, etc.) in a classroom (e.g., classroom 200) based on sensor readings from one or more monitoring devices (e.g., camera 202 and/or sensor(s) 253) in the classroom, as shown in block 
1003, [0064]; Chen et al., The most popular external sensing systems are video cameras. Many researchers adopt vision-based assessment approaches and use video cameras as medium to enable object identification and tracking [37–39]. For example, Chi and Caldas utilized video


Kvaal et al. teach s11, by the recognition module, respectively mounting image capturing devices in left, middle, and right regions in the front of a classroom; s12, by the image recognition module, taking upper body images of all students in a class as capturing targets (classrooms, [0025], The network device 30 receives input from any number of microphones 24 and video cameras 26 at one or more endpoints, [0026], location of the speaker may also be identified using image processing and object (e.g., face) recognition algorithms, “Facial detection processing need not necessarily detect a full frontal facial image.  For example, silhouettes, partial faces, upper bodies, and gaits are detectable with detection processing.  Face detection may be used, for example, to confirm that picked up audio corresponds to a speaker and not a reflection of the voice.  Detection of a face at the location confirms the 
    PNG
    media_image3.png
    827
    539
    media_image3.png
    Greyscale
).

Darnell et al. and Kvaal et al. are in the same art of face detection (Darnell et al., [0047]; Kvaal et al., [0026]). The combination of Kvaal et al. with Darnell et al. and Chen et al. allows for the use of cameras in a predetermined arrangement. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the camera placement of Kvaal et al. with the invention of Darnell et al. and Chen et al. as this was known at the time of filing, the combination would have predictable results, as Kvaal et al. indicate this improves detection accuracy ([0047]) thereby indicating an improvement to the student tracking system of Darnell et al. and Chen et al.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darnell et al. (US 20180300830 A1) and Chen et al. (“Construction worker's awkward posture recognition through supervised motion tensor decomposition”, May 2017) as applied to claim 5 above, further in view of Bodner et al. (US 20040180317 A1).

Regarding claim 6, Darnell et al. and Chen et al. disclose the teaching assistance method according to claim 5. Darnell et al. largely disclose step s4 includes the following steps: s41, according to classes, making the recognition result corresponding to each student into a student electronic profile; s42, according to the student electronic profiles, drawing student learning status curves, which are configured to facilitate a teacher to give targeted guidance to students in combination with currently taught content and test scores (records in database 806, which describe past attendance, grades, events, etc. that have been experienced by one or more students in the classroom in response to the presence of broken objects in the classroom, [0058], student records of students in the classroom (which identify the history of students' abilities to learn material), [0075] a cognitive agent makes inferences based on object analysis, stored records (of student performance, class rolls, subject, test grades, etc.) [0094]), however, another reference is added to further teach the status curve.

Bodner et al. teach s41, according to classes, making the recognition result corresponding to each student into a student electronic profile; s42, according to the student electronic profiles, drawing student learning status curves, which are configured to facilitate a teacher to give targeted guidance to students in combination with currently taught content and test scores (Another aspect involves a method of analyzing successive performances by a student for a 
 
Darnell et al. and Bodner et al. are in the same art of student environments (Darnell et al., abstract; Bodner et al., abstract). The combination of Bodner et al. with Darnell et al. and Chen et al. allows for the use of individualized student metrics. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the student metrics of Bodner et al. ..

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darnell et al. (US 20180300830 A1) and Chen et al. (“Construction worker's awkward posture recognition through supervised motion tensor decomposition”, May 2017) as applied to claim 8 above, further in view of Georgescu et al. (US 20160174902 A1).

Regarding claim 9, Darnell et al. and Chen et al. disclose the teaching assistance method according to claim 8. Darnell et al. and Chen et al. largely further teach the step q2 includes the following steps: q21, by multiple convolution layers of a neural network model, extracting a labeled abnormal feature in a student image, and calculating according to the abnormal feature and a decomposed full connection layer weight matrix to obtain an output predict value; q22, establishing a loss function according to a difference between the output predict value and a real labeled value for a student having abnormal behavior in the student image; q23, adjusting network parameters according to the loss function, and obtaining the trained depth tensor train network model (Darnell et al., Some of these interactions are labeled, as in the pervasive affect of the scene (e.g., everyone was calmly listening), and the affect of outstanding individuals (e.g., Simon was frustrated and showed it by vigorously shaking his head).  After being trained, the cognitive system applies scene understanding to the classroom videos passed to it, [0094], while selecting which situations to be notified of, they will be able to choose from three actions: 

Georgescu et al. teach q21, by multiple convolution layers of a neural network model, extracting a labeled abnormal feature in a student image (Deep neural networks are machine learning based neural networks with multiple hidden layers of learned features or variables between the input data and the output data, [0037], subset of the training images are annotated with the pose, [0039], target object annotated in the training images is parameterized, [0040], ground truth, annotated training image, [0041], after pre-training a number of hidden layers, the output of the hidden layers can be treated as high-level image features and used to train a discriminative classifier for detecting the anatomical object in the current parameter space, [0045] deep neural networks, such as a convolutional neural network (CNN), stacked RBM, or a sparse AE, can also be used to train a discriminative classifier, [0046], [0050]), and calculating according to the abnormal feature and a decomposed full connection layer weight matrix to obtain an output predict value (“The AE 200 has an input layer L.sub.1 202, the hidden layer L.sub.2, and an output layer L.sub.3 206.  If the AE 200 is a fully connected network, each node in the input layer 202 can correspond to a respective voxel or pixel of an image patch.  Ignoring the bias term (the nodes labeled as +1 in FIG. 2), the input and output layers 202 and 
206, respectively have the same number of nodes”, [0044], apply for convolutional layers as well as fully connected filters, [0084]); q22, establishing a loss function according to a difference between the output predict value and a real labeled value for a student having 

Darnell et al. and Georgescu et al. are in the same art of object detection (Darnell et al., [0047]; Georgescu et al., [0026]). The combination of Georgescu et al. with Darnell et al. and Chen et al. allows for the use of a loss function and particular neural network configuration. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the configuration of Georgescu et al. with the invention of Darnell et al. and Chen et al. as this was known at the time of filing, the combination would have predictable results, as Georgescu et al. indicate, “Embodiments of the present invention provide computationally efficient methods for utilizing deep neural networks for anatomical object detection in medical images” ([0037]), thereby indicating a computational improvement to the student tracking system of Darnell et al. and Chen et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perera “Keypose and Style Analysis Based on Low-dimensional Representation” 2009 (Our model presents a multi factor tensor (MFT)-based framework for decomposing motion data and recognizing tasks and motion styles or human identities. We decompose the MFT using SVD16) by flattening it in task-mode or people-mode, and factorize the motion data into task factor or 
    PNG
    media_image4.png
    534
    774
    media_image4.png
    Greyscale
); Jia et al. “Latent Tensor Transfer Learning for RGB-D Action Recognition” (Motivated by these methods, here we use a tensor to represent by an action sequence. Specifically, a RGB or depth action video is represented as a third-order tensor, while a RGB-D action video is composed of two third-order tensors. It can also be constructed as a fourth-order tensor, when there is a “missing” modality (e.g., RGB or depth), the fourth-order tensor can be truncated to a third-order tensor. Both the source and target databases are used for training, while the target database is used as reference for testing In the MSR daily action database, there are 16 categories of actions: drinking, eating, reading book, calling cellphone, writing on a paper, using laptop, using vacuum cleaner, cheering up, sitting still, tossing paper, playing game, lying down on sofa, walking, playing guitar, standing up, sitting down; Depth - Depth tensor samples).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661